 Case 8:20-cv-00367-WFJ-CPT Document 2 Filed 02/17/20 Page 1 of 2 PageID 14




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

 PATRICIA KENNEDY,                                        :
                                                          :
                 Plaintiff,                               :
                                                          :
 v.                                                       :
                                                          : Case No: 8:20-367
                                                          :
 NISHA, INC.,                                             :
                                                          :
                 Defendant,                               :
                                                          :
 _______________________________________/                 :

      PLAINTIFF’S CERTIFICATE OF INTERESTED PERSONS AND CORPORATE
                          DISCLOSURE STATEMENT

        I hereby certify as follows:

        1. The name of each person, attorney, association of persons, firm, law firm, partnership,

and corporation that has or may have an interest in the outcome of this action - including

subsidiaries, conglomerates, affiliates, parent corporations, publically-traded companies that own

10% or more of a party's stock, and all other identifiable legal entities related to any party in the

case:

Philip Michael Cullen, III, Esq.

Philip Michael Cullen, III, Chartered

Patricia Kennedy, (Plaintiff)

Nisha, Inc., (Defendant)

        2. The name of every other entity whose publically-traded stock, equity, or debt may be

substantially affected by the outcome of the proceedings:

        None other than the Defendant.
 Case 8:20-cv-00367-WFJ-CPT Document 2 Filed 02/17/20 Page 2 of 2 PageID 15



       3. The name of every other entity which is likely to be an active participant in the

proceedings, including the debtor and members of the creditors' committee (or twenty largest

unsecured creditors) in bankruptcy proceedings:

       None other than the Defendant.

       4. The name of each victim (individual or corporate) of civil and criminal conduct alleged

to be wrongful, including every person who may be entitled to restitution:

       Patricia Kennedy

       5. I certify that I am unaware of any actual or potential conflict of interest involving the

District Judge and Magistrate Judge assigned to this case and will immediately notify the Court in

writing upon learning of any such conflict.

                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served via the Court's
electronic filing system upon all parties of record on February 17, 2019.


                                                    /s/Philip Michael Cullen, III
                                                    Fla. Bar No: 167853
                                                    PHILIP MICHAEL CULLEN, III
                                                    Attorney at Law – Chartered
                                                    621 South Federal Highway, Suite Four
                                                    Fort Lauderdale, FL 33301
                                                    ph. (954) 462-0600
                                                    fax (954) 462-1717
                                                    CULLENIII@aol.com
